Gabrielli, J. (dissenting).
In order to affirm, we must first conclude that Bernice Gera was refused employment as a professional baseball umpire by the petitioners herein solely because of her sex. The record does not sustain a finding that she was discriminated against because of her sex. Indeed, it appears that she was .refused employment for good and sufficient reasons unrelated to her sex. It follows, therefore, that the order cannot stand and, as a concomitant, the directives to cease certain unsustained charged practices and the further requirement that petitioners forthwith promulgate and submit for approval certain new rules in relation to the hiring practices of umpires, may not be sustained.
The minimum standards for umpire applicants, having no relationship to sex, were promulgated several years ago and well prior to the application made by Bernice Gera. The adoption of these standards were acts which cannot be termed arbitrary or capricious, but were the sum total of the considered judgment of people with long experience in professional baseball and, equally as important, were concurred in and approved by managerial executives of organized baseball including the members of the Umpire Development Committee, the president of the American League, the president of the National League and the supervisors of umpires for both major leagues. The record clearly demonstrates that these standards and rules bear a reasonable relationship to the needs of the sport and the occupational requirements of the duties of an umpire. Evidence from the records of the Office for Baseball Umpire Development demonstrates that these standards have been consistently enforced since their inception in 1965.
The order should be reversed and petitioners’ motion for dismissal of the complaint should be granted.